United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
DEPARTMENT OF THE NAVY, GREAT
LAKES NAVAL BASE, Great Lakes, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Raymond Schultz, for the appellant
Office of Solicitor, for the Director

Docket No. 07-518
Issued: May 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 20, 2006 appellant filed an appeal of a September 18, 2006 decision of the
Office of Workers’ Compensation Programs denying her request for further merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit
decision. The most recent merit decision of record was a July 1, 2005 decision denying her
occupational disease claim. Because more than one year has elapsed between the last merit
decision and the filing of this appeal, the Board lacks jurisdiction to review the merits of this
claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review.
FACTUAL HISTORY
On November 14, 2004 appellant, then a 45-year-old high voltage electrician, filed an
occupational disease claim (Form CA-2) asserting that she sustained anxiety attacks and
depression on or before April 16, 2004 due to alleged threatening behavior by a male coworker,

exposure to lead and asbestos, being denied overtime pay, stress due to union duties, a proposed
April 8, 2002 disciplinary suspension for misuse of a government credit card and “negligent and
discriminating handling of [her] issues by management.” She submitted an August 31, 2004
report from Penelope A. Klestinski, a licensed clinical social worker, reiterating appellant’s
account of events.
In a December 10, 2004 letter, Peter Behrens, an employing establishment official,
acknowledged that appellant was exposed to asbestos at work. Regarding the behavior of the
male coworker, Mr. Behrens asserted that “management permanently moved the employee of
concern to another shop and … attempted to give [appellant] notice when the coworker may be
near her.”
In an April 13, 2005 letter, the Office advised appellant of the additional evidence needed
to establish her claim. The Office requested a detailed description of the work factors alleged to
have caused the emotional condition. The Office explained that Ms. Klestinski was not a
physician under the Act and her report was insufficient to support appellant’s claim.
Appellant submitted June 2002 employing establishment emails and safety reports
demonstrating that, from June 11 to 13, 2002, she and her coworkers were improperly exposed to
asbestos while removing electrical equipment in vault B-11.
Also, the employing
establishment’s safety office did not timely report the incident. On December 17, 2002 the
Department of Labor’s Occupational Safety and Health Administration issued 14 notices of
unsafe or unhealthful working conditions against the employing establishment regarding the
June 11 to 13, 2002 asbestos exposures. The violations included that the employer did not use
containment and abatement procedures or provide protective clothing. Each violation was
categorized as “serious.”
On November 14, 2004 appellant filed an Equal Employment Opportunity (EEO)
Commission discrimination complaint based on age, sex, disability and reprisal. She alleged that
the employing establishment did not respond appropriately to a situation where a male coworker
allegedly became obsessed with her. Appellant submitted an August 25, 2004 email message
asserting that the coworker was in her work area on August 13, 2004 and attended a union
meeting that she chaired as a steward the previous week. There is no final decision of record
regarding this complaint.
In a May 18, 2005 letter, appellant contended that she used her government credit card to
pay for unauthorized personal expenses because the employing establishment denied her
overtime pay.
By decision dated July 1, 2005, the Office denied appellant’s emotional condition claim
on the grounds that fact of injury was not established. The Office accepted as factual that
appellant was exposed to asbestos and that the safety office delayed reporting the incident.
However, it found that appellant’s stress was not due to the asbestos exposure but to her
frustration at how management handled the issue. The Office further found that the disciplinary
suspension and overtime pay issues were administrative matters and that no error or abuse was
shown to bring them coverage of the Act. It further found that appellant’s union activities were
not in the performance of duty. The Office noted that appellant did not establish as factual that a

2

male coworker posed any threat to her. As appellant failed to establish any compensable factor
of employment, the Office did not consider the medical evidence of record.
In a June 13, 2006 letter, appellant requested reconsideration. She stated that she
enclosed an employing establishment document listing incidents of hostile behavior by a male
coworker. However, this document is not of record. Appellant also submitted a June 21, 2005
report from Ms. Klestinski analyzing her work stressors and how each one affected her mental
well being.
By decision dated September 18, 2006, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted in support thereof was insufficient to
warrant a review of the case on the merits. The Office noted that appellant’s June 13, 2006 letter
neither raised substantive legal questions not included new and relevant evidence.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 section 10.606(b)(2) of Title 20 of the Code of Federal
Regulations provides that a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.2 Section 10.608(b) provides that when an application for review of the
merits of a claim does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.3
In support of his or her request for reconsideration, a claimant is not required to submit
all evidence which may be necessary to discharge his or her burden of proof.4 The claimant need
only submit relevant, pertinent evidence not previously considered by the Office.5 When
reviewing an Office decision denying a merit review, the function of the Board is to determine
whether the Office properly applied the standards set forth at section 10.606(b)(2) to the
claimant’s application for reconsideration and any evidence submitted in support thereof.6
ANALYSIS
The Office denied appellant’s emotional condition claim by decision dated July 1, 2005,
finding that she failed to establish any compensable factor of employment. Appellant requested
1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.606(b)(2) (2003).

3

20 C.F.R. § 10.608(b) (2003).

4

Helen E. Tschantz, 39 ECAB 1382 (1988).

5

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

6

Annette Louise, 54 ECAB 783 (2003).

3

reconsideration by a June 13, 2006 letter and submitted a June 21, 2005 report from
Ms. Klestinski, a social worker.
The critical issue at the time of the last merit decision in the case was whether appellant
established any compensable factors of employment. To be relevant, the evidence submitted in
support of the June 13, 2006 request for reconsideration must address that issue. Appellant’s
letter and Ms. Klestinski’s repetition of appellant’s account of events are insufficient to establish
appellant’s allegations as factual. Therefore, they are irrelevant to the claim. The Board has
held that the submission of evidence which does not address the particular issue involved does
not comprise a basis for reopening a case.7
On appeal, appellant asserts that the Office failed to review Ms. Klestinski’s June 21,
2005 report. The Office did not mention this report in its September 18, 2006 decision. It did
not refer to appellant’s June 13, 2006 letter as the only evidence submitted, demonstrating its
acknowledgement of additional evidence submitted on reconsideration. There is no indication
that the Office failed to review Ms. Klestinski’s report.8
Appellant has not established that the Office improperly refused to reopen her claim for a
review of the merits under section 8128(a) of the Act. She did not show that the Office
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by the Office or constitute relevant and pertinent new evidence not
previously considered by the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review.

7

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

8

The Board notes that, in an April 13, 2005 letter, the Office advised appellant that Ms. Klestinski, a social
worker, was not a physician under the Act and that her opinion had no probative medical value. 5 U.S.C. § 8101(2);
Phillip L. Barnes, 55 ECAB 426 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 18, 2006 is affirmed.
Issued: May 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

